Exhibit 10.3

 

 

LOGO [g750058ex10_3pg1.jpg]

Citibank N.A.

390 Greenwich Street

New York, NY 10013

June 24, 2014

 

To:   

MercadoLibre, Inc.

Arias 3751, 7th Floor

   Buenos Aires, C1430CRG, Argentina    Attention:    Pedro Dornelles Arnt –
Chief Financial Officer    Telephone No.:    00 54 11 4640 8006    Facsimile
No.:    00 54 11 4640 8111 Re:    Base Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Citibank, N.A. (“Dealer”) and MercadoLibre, Inc. (“Counterparty”) as of the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
June 24, 2014 (the “Offering Memorandum”) relating to the Convertible Senior
Notes due 2019 (as originally issued by Counterparty, the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty in an aggregate initial principal amount of USD
300,000,000 (as increased by up to an aggregate principal amount of USD
30,000,000 if and to the extent that the Initial Purchasers (as defined herein)
exercise their over-allotment option to purchase additional Convertible Notes
pursuant to the Purchase Agreement (as defined herein)) pursuant to an Indenture
to be dated June 30, 2014 between Counterparty and Wilmington Trust, National
Association, as trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer and
Counterparty as of the date of this Confirmation, and if any such section
numbers are changed in the Indenture as executed, the parties will amend this
Confirmation in good faith to preserve the intent of the parties. Subject to the
foregoing, references to the Indenture herein are references to the Indenture as
in effect on the date of its execution, and if the Indenture is amended or
supplemented following such date (other than any amendment or supplement
(x) pursuant to Section 10.01(j) of the Indenture that, as determined by the
Calculation Agent, conforms the Indenture to the description of Convertible
Notes in the Offering Memorandum or (y) pursuant to Section 14.07(a) of the
Indenture, subject, in the case of this clause (y), to the first proviso under
“Method of Adjustment” in Section 3), any such amendment or supplement will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without



--------------------------------------------------------------------------------

  reference to choice of law doctrine) and (ii) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer,
with a “Threshold Amount” of 3% of Dealer’s shareholders’ equity (provided that
(a) the phrase “, or becoming capable at such time of being declared,” shall be
deleted from clause (1) of such Section 5(a)(vi) of the Agreement,
(b) “Specified Indebtedness” shall have the meaning specified in Section 14 of
the Agreement, except that such term shall not include obligations in respect of
deposits received in the ordinary course of Dealer’s banking business and
(c) the following sentence shall be added to the end of Section 5(a)(vi) of the
Agreement: “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (i) the default was caused solely by
error or omission of an administrative or operational nature; (ii) funds were
available to enable the relevant party to make the payment when due; and
(iii) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.”)) on the Trade Date. In the event of
any inconsistency between provisions of the Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:    June 24, 2014 Option Style:    “Modified American”, as described
under “Procedures for Exercise” below Option Type:    Call Buyer:   
Counterparty Seller:    Dealer Shares:    The common stock of Counterparty, par
value USD 0.001 per share (Exchange symbol “MELI”). Number of Options:   
300,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero. Applicable Percentage:    15% Option Entitlement:    A number
equal to the product of the Applicable Percentage and 7.9353. Strike Price:   
USD 126.0192 Cap Price:    USD 155.8050 Premium:    USD 2,682,000 Premium
Payment Date:    June 30, 2014 Exchange:    The NASDAQ Global Select Market
Related Exchange(s):    All Exchanges Excluded Provisions:    Section 14.04(j)
and Section 14.03 of the Indenture.

 

2



--------------------------------------------------------------------------------

Procedures for Exercise.

 

Permitted Conversion Date:    With respect to any conversion of a Convertible
Note (other than (i) any conversion of Convertible Notes that are not Make-Whole
Convertible Notes occurring prior to the Final Conversion Period Start Date (any
such conversion, an “Early Conversion”), to which the provisions of Section
9(i)(i) of this Confirmation shall apply or (ii) any conversion of Convertible
Notes that are Make-Whole Convertible Notes (any such conversion, a “Make-Whole
Conversion”) to which the provisions of Section 9(i)(iii) of this Confirmation
shall apply), the date on which the Holder (as such term is defined in the
Indenture) of such Convertible Note satisfies all of the requirements for
conversion thereof as set forth in Section 14.02(b) of the Indenture; provided
that, if Counterparty has not delivered to Dealer a related Notice of Exercise,
then in no event shall a Permitted Conversion Date be deemed to occur hereunder
(and no Option shall be exercised or deemed to be exercised hereunder) with
respect to any surrender of a Convertible Note for conversion in respect of
which Counterparty has elected to designate a financial institution for exchange
in lieu of conversion of such Convertible Note pursuant to Section 14.13 of the
Indenture. Make-Whole Convertible Notes:    Convertible Notes as to which the
Conversion Rate (as defined in the Indenture) would be increased pursuant to
Section 14.03 of the Indenture. Final Conversion Period Start Date:    March 1,
2019 Expiration Time:    The Valuation Time Expiration Date:    July 1, 2019,
subject to earlier exercise. Multiple Exercise:    Applicable, as described
under “Automatic Exercise” below. Automatic Exercise:    Notwithstanding Section
3.4 of the Equity Definitions, on each Permitted Conversion Date in respect of
which a Notice of Conversion that is effective as to Counterparty has been
delivered by the relevant converting Holder, a number of Options equal to (i)
the number of Convertible Notes in denominations of USD 1,000 as to which such
Permitted Conversion Date has occurred shall be deemed to be automatically
exercised; provided that such Options shall be exercised or deemed exercised
only if Counterparty has provided a Notice of Exercise to Dealer in accordance
with “Notice of Exercise” below.    Notwithstanding the foregoing, in no event
shall the number of Options that are exercised or deemed exercised hereunder
exceed the Number of Options. Notice of Exercise:    Notwithstanding anything to
the contrary in the Equity Definitions or under “Automatic Exercise” above, in
order to exercise any Options relating to Convertible Notes (other than
Convertible Notes being converted upon an Early Conversion or a Make-Whole
Conversion),

 

3



--------------------------------------------------------------------------------

   Counterparty must notify Dealer in writing before 5:00 p.m. (New York City
time) on the second Scheduled Valid Day immediately preceding the Expiration
Date (the “Exercise Notice Deadline”) of the number of such Options; provided
that if the Relevant Settlement Method for such Options is (x) Net Share
Settlement and the Specified Cash Amount (as defined below) is not USD 1,000,
(y) Cash Settlement or (z) Combination Settlement, Counterparty must provide
Dealer a separate notice (the “Notice of Final Settlement Method”) in respect of
all such Convertible Notes before 5:00 p.m. (New York City time) on the Final
Conversion Period Start Date specifying (i) the Relevant Settlement Method for
such Options and the settlement method for the related Convertible Notes, and
(ii) if the settlement method for the related Convertible Notes is not
Settlement in Shares or Settlement in Cash (each as defined below), the fixed
amount of cash per Convertible Note that Counterparty has elected to deliver to
Holders (as such term is defined in the Indenture) of the related Convertible
Notes (the “Specified Cash Amount”) (and, if Counterparty fails to timely
provide such notice, it shall be deemed to have provided a Notice of Final
Settlement Method indicating that the Relevant Settlement Method is Net Share
Settlement and that the settlement method for the related Convertible Notes is a
combination of cash and shares with a Specified Cash Amount of USD 1,000).
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method that is not Net Share Settlement with a Specified Cash Amount
of USD 1,000 with respect to the Convertible Notes. Valuation Time:    At the
close of trading of the regular trading session on the Exchange; provided that
if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion. Market Disruption
Event:    Section 6.3(a) of the Equity Definitions is hereby replaced in its
entirety by the following:    “‘Market Disruption Event’ means, in respect of a
Share, (i) a failure by the primary United States national or regional
securities exchange or market on which the Shares are listed or admitted for
trading to open for trading during its regular trading session or (ii) the
occurrence or existence prior to 1:00 p.m. (New York City time) on any Scheduled
Valid Day for the Shares for more than one half-hour period in the aggregate
during regular trading hours of any suspension or limitation imposed on trading
(by reason of movements in price exceeding limits permitted by the relevant
stock exchange or otherwise) in the Shares or in any options contracts or
futures contracts relating to the Shares.”

 

4



--------------------------------------------------------------------------------

Settlement Terms.

 

Settlement Method:    For any Option, Net Share Settlement; provided that if the
Relevant Settlement Method set forth below for such Option is not Net Share
Settlement, then the Settlement Method for such Option shall be such Relevant
Settlement Method, but only if Counterparty shall have notified Dealer of the
Relevant Settlement Method in the Notice of Final Settlement Method. Relevant
Settlement Method:    In respect of any Option:    (i) if Counterparty has
elected (or, in the case of (C), is deemed to have elected) to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 14.02(a)(iv)(A) of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”), (B) in a combination of cash and Shares pursuant to Section
14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount less than USD
1,000 (such settlement method, “Low Cash Combination Settlement”) or (C) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount equal to USD 1,000, then, in each case,
the Relevant Settlement Method for such Option shall be Net Share Settlement;   
(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and    (iii) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note entirely in
cash pursuant to Section 14.02(a)(iv)(B) of the Indenture (such settlement
method, “Settlement in Cash”), then the Relevant Settlement Method for such
Option shall be Cash Settlement. Net Share Settlement:    If Net Share
Settlement is applicable to any Option exercised or deemed exercised hereunder,
Dealer will deliver to Counterparty, on the relevant Settlement Date for each
such Option, a number of Shares (the “Net Share Settlement Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for each such
Option, of (i) (a) the Daily Option Value for such Valid Day, divided by (b) the
Relevant Price on such Valid Day, divided by (ii) the number of Valid Days in
the Settlement Averaging Period; provided that, for any Option exercised or
deemed exercised hereunder on a Permitted Conversion Date, in no event shall the
Net Share Settlement Amount for such Option exceed a number of Shares equal to
the Applicable Limit for such Option divided by the Applicable Limit Price on
the Settlement Date for such Option.

 

5



--------------------------------------------------------------------------------

   Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Net Share Settlement Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period. Combination
Settlement:    If Combination Settlement is applicable to any Option exercised
or deemed exercised hereunder, Dealer will pay or deliver, as the case may be,
to Counterparty, on the relevant Settlement Date for each such Option:   

(i)     cash (the “Combination Settlement Cash Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value for such Valid Day,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that, if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and

  

(ii)    Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value for such Valid Day, minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that, if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that, for any Option exercised or deemed exercised hereunder on a
Permitted Conversion Date, in no event shall the sum of (x) the Combination
Settlement Cash Amount for such Option and (y) the Combination Settlement Share
Amount for such Option, multiplied by the Applicable Limit Price on the
Settlement Date for such Option, exceed the Applicable Limit for such Option.   
Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period. Cash
Settlement:    If Cash Settlement is applicable to any Option exercised or
deemed exercised hereunder, in lieu of Section 8.1 of

 

6



--------------------------------------------------------------------------------

   the Equity Definitions, Dealer will pay to Counterparty, on the relevant
Settlement Date for each such Option, an amount of cash (the “Cash Settlement
Amount”) equal to the sum, for each Valid Day during the Settlement Averaging
Period for such Option, of (i) the Daily Option Value for such Valid Day,
divided by (ii) the number of Valid Days in the Settlement Averaging Period;
provided that, for any Option exercised or deemed exercised hereunder on a
Permitted Conversion Date, in no event shall the Cash Settlement Amount for such
Option exceed the Applicable Limit for such Option. Daily Option Value:    For
any Valid Day, an amount equal to (i) the Option Entitlement on such Valid Day,
multiplied by (ii) (A) the lesser of the Relevant Price on such Valid Day and
the Cap Price, minus (B) the Strike Price on such Valid Day; provided that, if
the calculation contained in clause (ii) above results in a negative number, the
Daily Option Value for such Valid Day shall be deemed to be zero. In no event
will the Daily Option Value be less than zero. Applicable Limit:    For any
Option, an amount of cash equal to the Applicable Percentage, multiplied by the
excess of (i) the aggregate of (A) the amount of cash, if any, paid to the
Holder of the related Convertible Note upon conversion of such Convertible Note
and (B) the number of Shares, if any, delivered to the Holder of the related
Convertible Note upon conversion of such Convertible Note, multiplied by the
Applicable Limit Price on the Settlement Date for such Option, over (ii)
USD 1,000. Applicable Limit Price:    On any day, the opening price as displayed
under the heading “Op” on Bloomberg page MELI <equity> (or any successor
thereto). Valid Day:    A day on which (i) there is no Market Disruption Event
and (ii) trading in the Shares generally occurs on the Exchange or, if the
Shares are not then listed on the Exchange, on the principal other United States
national or regional securities exchange on which the Shares are then listed or,
if the Shares are not then listed on a United States national or regional
securities exchange, on the principal other market on which the Shares are then
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Valid Day” means a Business Day. Scheduled Valid Day:    A day that is
scheduled to be a Valid Day on the principal United States national or regional
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Valid Day” means a Business Day. Business Day:    Any day other than a Saturday,
a Sunday or a day on which the Federal Reserve Bank of New York or banking
institutions in Buenos Aires are authorized or required by law or executive
order to close or be closed.

 

7



--------------------------------------------------------------------------------

Relevant Price:    On any Valid Day, the per Share volume-weighted average price
as displayed under the heading “Bloomberg VWAP” on Bloomberg page MELI.Q
<equity> AQR (or its equivalent successor if such page is not available) in
respect of the period from the scheduled opening time of the Exchange to the
Scheduled Closing Time of the Exchange on such Valid Day (or if such
volume-weighted average price is unavailable or in the commercially reasonable
judgment of the Calculation Agent is manifestly incorrect, the market value of
one Share on such Valid Day, as determined by the Calculation Agent using, if
practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours. Settlement Averaging Period:    For
any Option and regardless of the Settlement Method applicable to such Option for
any Permitted Conversion Date, the 50 consecutive Valid Days commencing on, and
including, the 52nd Scheduled Valid Day immediately prior to the Expiration
Date. Settlement Date:    For any Option, the third Business Day immediately
following the final Valid Day of the Settlement Averaging Period for such
Option. Settlement Currency:    USD Other Applicable Provisions:    The
provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option. Representation and
Agreement:    Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:    Notwithstanding Section 11.2(e) of the Equity
Definitions, which Section shall not apply for purposes of the Transaction
except as provided in Section 9(x) below, a “Potential Adjustment Event” means
an occurrence of any event or condition, as set forth in any Dilution Adjustment
Provision, that would result in an adjustment

 

8



--------------------------------------------------------------------------------

   under the Indenture to the “Conversion Rate” or the composition of a “unit of
Reference Property” or to any “Last Reported Sale Price” , “Daily VWAP,” “Daily
Conversion Value” or “Daily Settlement Amount” (each as defined in the
Indenture). For the avoidance of doubt, Dealer shall not have any delivery or
payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fourth sentence of the first
paragraph of Section 14.04(c) of the Indenture or the fifth sentence of Section
14.04(d) of the Indenture). Method of Adjustment:    Calculation Agent
Adjustment, which means that, notwithstanding Section 11.2(c) of the Equity
Definitions, which Section shall not apply for purposes of the Transaction
except as provided in Section 9(x) below, upon any Potential Adjustment Event,
the Calculation Agent shall make (A) an adjustment corresponding to the
adjustment to be made pursuant to the Indenture to any one or more of the Strike
Price, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction (other than the Number of Options and
the Cap Price) and (B) a proportionate adjustment to the Cap Price to the extent
any adjustment is made to the Strike Price pursuant to clause (A) above;
provided that in no event shall the Strike Price be adjusted to be greater than
the Cap Price; provided further that, notwithstanding the foregoing and
“Consequences of Merger Events / Tender Offers” below, if the Calculation Agent
in good faith disagrees with any adjustment to the Convertible Notes that
involves an exercise of discretion by Counterparty or its board of directors
(including, without limitation, pursuant to Section 14.05 of the Indenture,
Section 14.07(a) of the Indenture or any supplemental indenture entered into
thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine (A) the
adjustment to be made to any one or more of the Strike Price, Option Entitlement
and any other variable relevant to the exercise, settlement or payment for the
Transaction (other than the Number of Options and the Cap Price) in a
commercially reasonable manner and (B) a proportionate adjustment to the Cap
Price to the extent any adjustment is made to the Strike Price pursuant to
clause (A) above (which adjustment, for the avoidance of doubt, shall not
prohibit Dealer from making any further adjustments to the Cap Price in
accordance with, and subject in all respects to, Section 9(x)); provided that in
no event shall

 

9



--------------------------------------------------------------------------------

   the Strike Price be adjusted to be greater than the Cap Price; and provided
further that, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Permitted Conversion Date, then the Calculation Agent
shall make an adjustment, as determined by it, to the terms hereof in order to
account for such Potential Adjustment Event. Dilution Adjustment Provisions:   
Sections 14.04(a), (b), (c) and (d) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

 

Merger Events:    Applicable; provided that, notwithstanding Section 12.1(b) of
the Equity Definitions, which Section shall not apply for purposes of the
Transaction except as provided in Section 9(x) below or where Merger Event is
used in “Announcement Event” and related provisions, a “Merger Event” means the
occurrence of any event or condition set forth in the definition of “Merger
Event” in Section 14.07(a) of the Indenture. Tender Offers:    Applicable;
provided that notwithstanding Section 12.1(d) of the Equity Definitions, which
Section shall not apply for purposes of the Transaction except as provided in
Section 9(x) below or where Tender Offer is used in “Announcement Event” and
related provisions (and, in each case, in which references in the definition of
Tender Offer in Section 12.1(d) of the Equity Definitions to “10%” shall be
deemed to be replaced with “15%”), a “Tender Offer” means the occurrence of any
event or condition set forth in Section 14.04(e) of the Indenture.

Consequences of Merger Events/

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions,
which Sections shall not apply for purposes of the Transaction except as
provided in Section 9(x) below, upon the occurrence of a Merger Event or a
Tender Offer, the Calculation Agent shall make (A) a corresponding adjustment to
any one or more of the nature of the Shares, Strike Price, Option Entitlement
and any other variable relevant to the exercise, settlement or payment for the
Transaction (other than the Number of Options and the Cap Price) to the extent
an analogous adjustment would be made pursuant to the Indenture in connection
with such Merger Event or Tender Offer, subject to the first proviso under
“Method of Adjustment” and (B) a proportionate adjustment to the Cap Price to
the extent any adjustment is made to the Strike Price pursuant to clause (A)
above (which adjustment, for the avoidance of doubt, shall not prohibit Dealer
from making any further adjustments to the Cap Price in accordance with, and
subject in all respects to, Section 9(x)); provided that in no event shall the
Strike Price be adjusted to be greater

 

10



--------------------------------------------------------------------------------

   than the Cap Price; provided, however, that such adjustment shall be made
without regard to any adjustment to the Conversion Rate pursuant to any Excluded
Provision; provided further that if, with respect to a Merger Event or a Tender
Offer, (i) the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person that is not a
corporation or is not organized under the laws of the United States, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction
following such Merger Event or Tender Offer will not be a corporation or will
not be either (A) the Issuer following such Merger Event or Tender Offer or (B)
a wholly owned subsidiary of the Issuer (1) that is a corporation organized
under the laws of the United States, any State thereof or the District of
Columbia, (2) whose obligations under the Transaction are fully and
unconditionally guaranteed by the Issuer and (3) with respect to which the
Calculation Agent determines that treating such wholly owned subsidiary as the
Counterparty will not have a material adverse effect on Dealer’s rights or
obligations hereunder, Dealer’s hedging activities, or the costs of engaging in
any of the foregoing, then Cancellation and Payment (Calculation Agent
Determination) may apply at Dealer’s good-faith, commercially reasonable
election. Announcement Event:    If an Announcement Date occurs in respect of
any event that would, if consummated, lead to a Merger Event under the Equity
Definitions (determined without regard to the language in the definition of
“Merger Event” following the definition of “Reverse Merger” therein) or a Tender
Offer (such occurrence, an “Announcement Event”) or an Announcement Cessation
Date occurs, then on a date occurring a commercially reasonable period of time
after the relevant Announcement Date or Announcement Cessation Date (the
“Announcement Event Adjustment Date”), in respect of each Option, the
Calculation Agent will determine the cumulative economic effect on such Option
of the Announcement Event and the Announcement Cessation Date, if any (without
duplication in respect of any other adjustment or cancellation valuation made
pursuant to the Equity Definitions or hereunder, regardless of whether the
Announcement Event actually results in a Merger Event or Tender Offer, and
taking into account such factors as the Calculation Agent shall determine
appropriate, including, without limitation, changes in volatility, expected
dividends or liquidity relevant to the Shares or the Transaction for the period
from the time immediately prior to such Announcement Event to the relevant
Announcement Event Adjustment Date); provided, however, that in determining such
economic effect the Calculation Agent shall take into account Dealer’s Hedge
Positions specifically to hedge the Transaction (including, for the avoidance of
doubt, any Hedge Position held by Dealer specifically to hedge the volatility
risk in respect of the Transaction), as determined by the Calculation

 

11



--------------------------------------------------------------------------------

   Agent. If the Calculation Agent determines that such cumulative economic
effect on any Option is material, then on the Announcement Event Adjustment Date
for such Option, the Calculation Agent shall make such adjustment to the Cap
Price (but, for the avoidance of doubt, to no other term relevant to the
exercise, settlement or payment of such Option) as the Calculation Agent
determines appropriate to account for such cumulative economic effect and
determine the effective date of such adjustment, which effective date shall be
no later than the Announcement Event Adjustment Date. Announcement Date:    The
definition of “Announcement Date” in Section 12.1(l) of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the words “any bona
fide” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, (iv) inserting the words “by any entity” after the
word “announcement” in the second and the fourth lines thereof, and
(v) inserting the words “or any subsequent public announcement of a change to
such transaction or intention” at the end of clauses (i) and (ii) thereto.
Announcement Cessation Date:    In respect of an Announcement Event, (i) in the
case of an Announcement Event relating to an intention to engage in a
transaction that, if completed, would lead to a Merger Event, the date of the
first bona fide public announcement of the withdrawal from, or the
discontinuation of, such transaction, or (ii) in the case of an Announcement
Event relating to an intention to purchase or otherwise obtain Shares that, if
completed, would lead to a Tender Offer, the date of the first bona fide public
announcement of the withdrawal from, or the discontinuation of, such purchase or
other acquisition of Shares. If any such announcement is made after the actual
closing time for the regular trading session of on the relevant Exchange,
without regard to any after hours or any other trading outside of such regular
trading session hours, the Announcement Cessation Date shall be deemed to be the
next following Scheduled Trading Day. Nationalization, Insolvency or Delisting:
   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

12



--------------------------------------------------------------------------------

Restrictions on Adjustments:    Notwithstanding anything to the contrary in the
Equity Definitions or this Confirmation, none of the events listed in Section
14.04(k) of the Indenture will constitute a Potential Adjustment Event, Merger
Event or Tender Offer, and no adjustment will be made to the Transaction in
connection with any such event pursuant to the Equity Definitions (as amended by
this Confirmation) or otherwise. Additional Disruption Events:   

 

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement of the formal or informal
interpretation,” (ii) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof, (iii) inserting the parenthetical “(including,
for the avoidance of doubt and without limitation, adoption or promulgation of
new regulations authorized or mandated by existing statute)” at the end of
clause (A) thereof and (iv) immediately following the word “Transaction” in
clause (X) thereof, adding the phrase “in the manner contemplated by the Hedging
Party on the Trade Date”.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words immediately following the word “means” in the
first line thereof: “, on any Valid Day on which the trailing four-week average
daily trading volume of the Shares is 40% lower than the trailing four-week
average daily trading volume of the Shares as of the Trade Date,” (b) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (c) inserting the
following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

13



--------------------------------------------------------------------------------

 

Increased Cost of Hedging:

   Not Applicable  

Hedging Party:

   For all applicable Additional Disruption Events, Dealer; provided that, when
making any determination or calculation as “Hedging Party,” Dealer shall be
bound by the same obligations relating to required acts of the Calculation Agent
as set forth in Section 1.40 of the Equity Definitions and this Confirmation as
if the Hedging Party were the Calculation Agent.   Determining Party:    For all
applicable Extraordinary Events, Dealer; provided that, when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if the
Determining Party were the Calculation Agent.   Hedging Adjustments:    For the
avoidance of doubt, whenever the Calculation Agent is called upon to make an
adjustment pursuant to the terms of this Confirmation or the Equity Definitions
to take into account the effect of an event, the Calculation Agent shall make
such adjustment by reference to the effect of such event on Dealer, assuming
that Dealer maintains a commercially reasonable Hedge Position.   Non-Reliance:
   Applicable   Agreements and Acknowledgments Regarding Hedging Activities:   
Applicable   Additional Acknowledgments:    Applicable 4.   Calculation Agent.
   Dealer; provided that, following the occurrence and during the continuance of
an Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a nationally recognized independent equity
derivatives dealer to replace Dealer as the Calculation Agent, and the parties
shall work in good faith to execute any appropriate documentation required by
such replacement Calculation Agent.      Following any adjustment, determination
or calculation by the Calculation Agent or Determining Party hereunder, upon a
written request by Counterparty (which may be by email), the Calculation Agent
or Determining Party, as the case may be, will promptly (but in any event within
three Scheduled Trading Days) provide to Counterparty by email to the email
address provided by Counterparty in such written request a report (in a commonly
used file format for the storage and manipulation of financial data) displaying
in reasonable detail the basis for such adjustment, determination or calculation
(including any assumptions used in making such adjustment, determination or
calculation), it being understood that in no event will Dealer be obligated to
share with

 

14



--------------------------------------------------------------------------------

   Counterparty any proprietary or confidential data or information or any
proprietary or confidential models used by it in making such adjustment,
determination or calculation.

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

 

Bank:    Citibank N.A ABA#:    021000089 Acct No.:    36937444 Beneficiary:   
MercadoLibre Inc. Ref:    MercadoLibre Capped Call

Account for delivery of Shares to Counterparty: To be provided by Counterparty.

 

  (b) Account for payments to Dealer:

 

Bank:    Citibank NA New York BIC:    CITIUS33 (or ABA: 021000089) F/O:   
Citibank New York Beneficiary:    00167679 Ref:    NY Swap Operations

Account for delivery of Shares from Dealer: DTC 0418

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: New York

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

 

United Corporate Services, Inc. 874 Walker Road Suite C Dover, Delaware 19904
Attention:    Paula Lintner Telephone No.:    800-899-8649 Facsimile No.:   
914-949-9618 Facsimile No.:    302-734-8961 Email:   
paula.lintner@unitedcorporate.com With copies to: MercadoLibre, Inc.


Arias 3751, 7th Floor

Buenos Aires, C1430CRG, Argentina Attention:    Pedro Dornelles Arnt – Chief
Financial Officer Telephone No.:    00 54 11 4640 8006 Facsimile No.:    00 54
11 4640 8111 Attention:    Nemesio Lozano Correa Telephone No.:    00 54 11 4640
8258

 

15



--------------------------------------------------------------------------------

  (b) Address for notices or communications to Dealer:

 

Citibank N.A. 390 Greenwich Street New York, NY Attention:    Herman Hirsch
Telephone No.:    212-723-7361 With copies to: Attention:    Bradley Diener
Email:    bradley.diener@citi.com Attention:    Sean Murphy Email:   
sean.murphy@citi.com

 

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”), dated as of
June 24, 2014, among Counterparty and Deutsche Bank Securities Inc., Goldman,
Sachs & Co. and J.P. Morgan Securities LLC, as representatives of the Initial
Purchasers party thereto (the “Initial Purchasers”), are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein. Counterparty
hereby further represents and warrants to Dealer on the date hereof and on and
as of the Premium Payment Date that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of (i) the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, (ii) any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or (iii) any agreement or instrument to which Counterparty (or any of
its subsidiaries) is a party or by which Counterparty (or any of its
subsidiaries) is bound or to which Counterparty (or any of its subsidiaries) is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument, except, in the case of clause (iii), to
the extent that such conflict, breach, default or lien would not reasonably be
expected to have a material adverse effect on Counterparty, the Transaction or
Dealer’s rights or obligations relating to the Transaction.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

16



--------------------------------------------------------------------------------

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(18) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f) Counterparty is not, on the date hereof, aware of any material non-public
information with respect to Issuer or the Shares.

 

  (g) To the knowledge of Counterparty, no state or local (including any
non-U.S. jurisdiction’s) law, rule, regulation or regulatory order applicable to
the Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer owning or holding (however
defined) Shares; provided that Counterparty makes no representation or warranty
regarding any such requirement that is applicable generally to the ownership of
equity securities by Dealer solely as a result of it being a financial
institution or broker-dealer.

 

  (h) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

  (i) Counterparty is not as of the Trade Date, and shall not be immediately
after giving effect to the transactions contemplated hereby, “insolvent” (as
such term is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”)) and Counterparty would be able
to purchase 3,600,630 Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization.

 

  (j) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under ASC Topic 260,
Earnings Per Share, ASC Topic 815, Derivatives and Hedging, ASC Topic 480,
Distinguishing Liabilities from Equity and ASC Topic 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements),
or under any other relevant accounting guidance.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a), (b)(i) and (ii), and (c) of this Confirmation and, in respect of
Section 8(b)(iii), with respect to any agreement required to be filed as an
exhibit to Counterparty’s Annual Report on Form 10-K; provided that any such
opinion of counsel may contain customary exceptions and qualifications,
including, without limitation, exceptions and qualifications relating to
indemnification provisions. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
37.8 million (in the case of the first such notice) or (ii) thereafter more than
4.8 million less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and reasonable expenses (including reasonable attorney’s fees of one
outside counsel in each relevant jurisdiction), joint or

 

17



--------------------------------------------------------------------------------

  several, which an Indemnified Person may become subject to, in each case, as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person in connection with Counterparty’s
failure to provide Dealer with a Repurchase Notice in accordance with this
paragraph, such Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Counterparty may designate in such proceeding
and shall pay the reasonable fees and expenses of such counsel related to such
proceeding. Counterparty shall not be liable for any settlement of any such
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any such proceeding contemplated by this
paragraph that is pending or threatened in respect of which any Indemnified
Person is a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the third Exchange
Business Day immediately prior to the Premium Payment Date, engage in any such
distribution.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction nor
making any election hereunder to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

18



--------------------------------------------------------------------------------

  (B) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any reasonable
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are reasonably requested
and reasonably satisfactory to Dealer;

 

  (C) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (D) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (E) Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (C) and (D) will not occur upon or after such transfer and assignment;
and

 

  (F) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than Dealer’s
credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or Dealer’s ultimate parent, or (B) with Counterparty’s consent (such consent
not to be unreasonably withheld or delayed) to any other third party with
long-term issuer rating equal to or better than the lesser of (1) the credit
rating of Dealer at the time of such transfer or assignment and (2) A– by
Standard & Poor’s Ratings Services or its successor (“S&P”), or A3 by Moody’s
Investors Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute rating agency
mutually agreed by Counterparty and Dealer; provided that any transfer or
assignment described in clause (A) or (B) above shall not result in a deemed
exchange by Counterparty within the meaning of Section 1001 of the Code; and
provided further that (x) Counterparty will not be required, as a result of such
transfer or assignment, to pay the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than the amount, if
any, that Counterparty would have been required to pay Dealer in the absence of
such transfer or assignment and (y) Dealer shall cause the transferee or
assignee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Counterparty to permit
Counterparty to determine that events described in clause (x) of this proviso
will not occur upon or after such transfer and assignment. If at any time at
which (A) the Section 16 Percentage exceeds 9.0%, (B) the Option Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination

 

19



--------------------------------------------------------------------------------

  Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and (3) the Terminated Portion were the sole
Affected Transaction (and, for the avoidance of doubt, the provisions of Section
9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). Dealer
shall notify Counterparty of an Excess Ownership Position with respect to which
it intends to seek a transfer or assignment as soon as reasonably practicable
after becoming aware of such an Excess Ownership Position. The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and each person subject
to aggregation of Shares with Dealer under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder directly or indirectly
beneficially own (as defined under Section 13 or Section 16 of the Exchange Act
and rules promulgated thereunder) and (B) the denominator of which is the number
of Shares outstanding. The “Option Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
(1) the product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that would give rise to reporting or
registration obligations (except for any filings of Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act) or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or is reasonably
likely to result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty only to the extent of any such
performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares (or Share Termination Delivery Units) to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date or other date of delivery (a “Nominal
Settlement Date”), elect to deliver the Shares (or Share Termination Delivery
Units) on two or more dates (each, a “Staggered Settlement Date”), in each case
only to the extent reasonably necessary, as determined by Dealer in good faith,
to avoid an Excess Ownership Position, as follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the

 

20



--------------------------------------------------------------------------------

  beginning of the related Settlement Averaging Period, if applicable) and the
number of Shares (or Share Termination Delivery Units) that it will deliver on
each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares (or Share Termination Delivery Units) that
Dealer will deliver to Counterparty hereunder on all such Staggered Settlement
Dates will equal the number of Shares (or Share Termination Delivery Units) that
Dealer would otherwise be required to deliver on such Nominal Settlement Date;
and

 

  (iii) if the Net Share Settlement terms or the Combination Settlement terms
set forth above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares (or Share
Termination Delivery Units) otherwise deliverable on such Nominal Settlement
Date will be allocated among such Staggered Settlement Dates as specified by
Dealer in the notice referred to in clause (i) above.

 

  (g) Reserved.

 

  (h) Dividends. If at any time during the period from and including the third
Exchange Business Day immediately prior to the Premium Payment Date, to but
excluding the Expiration Date, (i) an ex-dividend date for a regular quarterly
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that dividend is less than the Regular Dividend on a per Share basis or (ii) if
no Ex-Dividend Date for a regular quarterly cash dividend occurs with respect to
the Shares in any quarterly dividend period of Counterparty, then the
Calculation Agent will adjust the Cap Price to preserve the fair value of the
Options to Dealer after taking into account such dividend or lack thereof.
“Regular Dividend” shall mean USD 0.166 per Share per quarter. Upon any
adjustment to the Initial Dividend Threshold (as defined in the Indenture) for
the Convertible Notes pursuant to the Indenture, the Calculation Agent will make
a corresponding adjustment to the Regular Dividend for the Transaction.

 

  (i) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation, upon any
Early Conversion in respect of which a Notice of Conversion that is effective as
to Counterparty has been delivered by the relevant converting Holder:

 

  (A) Counterparty shall, within five Scheduled Trading Days of the Conversion
Date (as used in this Section 9(i)(i), as defined in the Indenture) for such
Early Conversion, provide written notice (an “Early Conversion Notice”) to
Dealer specifying the number of Convertible Notes surrendered for conversion on
such Conversion Date (such Convertible Notes, the “Affected Convertible Notes”)
and the anticipated settlement date, and the giving of such Early Conversion
Notice shall constitute an Additional Termination Event as provided in this
clause (i);

 

  (B) upon receipt of any such Early Conversion Notice, Dealer shall designate
an Exchange Business Day as an Early Termination Date (which Exchange Business
Day shall be on or as promptly as reasonably practicable after the related
settlement date for such Affected Convertible Notes) with respect to the portion
of the Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Convertible Notes
and (y) the Number of Options as of the Conversion Date for such Early
Conversion;

 

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,

 

21



--------------------------------------------------------------------------------

  (y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this Section 9(i)(i) as if Counterparty were not the Affected Party)
(and, in determining the amount payable pursuant to Section 6 of the Agreement,
the Calculation Agent shall not take into account any adjustments to the
Conversion Rate pursuant to any Excluded Provision); provided that the amount
payable with respect to such termination shall not be greater than (1) the
Applicable Percentage, multiplied by (2) the Affected Number of Options,
multiplied by (x) the sum of (i) the amount of cash paid (if any) and (ii) the
number of Shares delivered (if any) to the Holder (as such term is defined in
the Indenture) of an Affected Convertible Note upon conversion of such Affected
Convertible Note, multiplied by the Applicable Limit Price on the settlement
date for the cash to be paid and/or Shares to be delivered pursuant to
Section 14.02(a) of the Indenture in respect of the Affected Convertible Notes,
minus (y) USD 1,000;

 

  (D) for the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
conversions, adjustments, agreements, payments, deliveries or acquisitions by or
on behalf of Counterparty leading thereto had not occurred, (y) no adjustments
to the Conversion Rate have occurred pursuant to any Excluded Provision and
(z) the corresponding Convertible Notes remain outstanding; and

 

  (E) the Transaction shall remain in full force and effect, except that, as of
the Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, if an
event of default with respect to Counterparty occurs under the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture, and such event
of default results in the Convertible Notes becoming or being declared due and
payable pursuant to the Indenture, then such event of default shall constitute
an Additional Termination Event applicable to the Transaction and, with respect
to such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement (which Early Termination Date
shall be on or as promptly as reasonably practicable after Dealer becomes aware
of the occurrence of such acceleration).

 

  (iii) Notwithstanding anything to the contrary in this Confirmation, upon any
Make-Whole Conversion in respect of which a Notice of Conversion that is
effective as to Counterparty has been delivered by the relevant converting
Holder:

 

  (A) Counterparty shall, within five Scheduled Trading Days of the Conversion
Date (as used in this Section 9(i)(iii), as defined in the Indenture) for such
Make-Whole Conversion, provide written notice (a “Make-Whole Conversion Notice”)
to Dealer specifying the number of Convertible Notes surrendered for conversion
on such Conversion Date and the anticipated settlement date, and the giving of
such Early Conversion Notice shall constitute an Additional Termination Event as
provided in this clause (iii);

 

  (B)

upon receipt of any such Make-Whole Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be on or as promptly as reasonably practicable after the related
settlement date for the Make-Whole Convertible Notes) with

 

22



--------------------------------------------------------------------------------

  respect to the portion of the Transaction corresponding to a number of Options
(the “Relevant Number of Options”) equal to the lesser of (x) the number of
Make-Whole Convertible Notes and (y) the Number of Options as of the Conversion
Date for such Make-Whole Conversion;

 

  (C) any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Relevant Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this Section 9(i)(iii) as if Counterparty were not the Affected
Party) (and, in determining the amount payable pursuant to Section 6 of the
Agreement, the Calculation Agent shall not take into account any adjustments to
the Conversion Rate pursuant to any Excluded Provision), provided that the
amount payable with respect to such termination shall not be greater than
(x) the Applicable Percentage, multiplied by (y) the Relevant Number of Options,
multiplied by (z) the excess of (I) the Conversion Rate (as defined in the
Indenture after taking into account any adjustments thereto pursuant to
Section 14.03 of the Indenture), multiplied by the Applicable Limit Price on the
settlement date for the cash to be paid and/or Shares to be delivered pursuant
to Section 14.02(a) of the Indenture in respect of the Make-Whole Conversion
over (II) USD 1,000;

 

  (D) for the avoidance of doubt, in determining the amount payable in respect
of such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Make-Whole Conversion and
any conversions, adjustments, agreements, payments, deliveries or acquisitions
by or on behalf of Counterparty leading thereto had not occurred, (y) no
adjustments to the Conversion Rate have occurred pursuant to any Excluded
Provision and (z) the corresponding Convertible Notes remain outstanding; and

 

  (E) the Transaction shall remain in full force and effect, except that, as of
the Conversion Date for such Make-Whole Conversion, the Number of Options shall
be reduced by the Relevant Number of Options.

 

  (iv)

Promptly (but in any event within five Scheduled Trading Days) following any
Repurchase Event (as defined below), Counterparty may notify Dealer of such
Repurchase Event and the aggregate principal amount of Convertible Notes subject
to such Repurchase Event (any such notice, a “Convertible Notes Repurchase
Notice”); provided that any such Convertible Notes Repurchase Notice shall
contain an acknowledgment by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of such
Repurchase Event and the delivery of such Convertible Notes Repurchase Notice.
The receipt by Dealer from Counterparty of any Convertible Notes Repurchase
Notice shall constitute an Additional Termination Event as provided in this
Section 9(i)(iv). Upon receipt of any such Convertible Notes Repurchase Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Convertible Notes Repurchase Notice (which Exchange Business Day shall be on or
as promptly as reasonably practicable after the related settlement date for the
relevant Repurchase Event) as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Repurchase
Options”) equal to the lesser of (A) the aggregate principal amount of such
Convertible Notes specified in such Convertible Notes Repurchase Notice, divided
by USD 1,000 and (B) the Number of Options as of the date Dealer designates such
Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repurchase Options. Any

 

23



--------------------------------------------------------------------------------

  payment hereunder with respect to such termination (the “Repurchase Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Repurchase Options, (2) Counterparty were the sole Affected Party with
respect to such Additional Termination Event and (3) the terminated portion of
the Transaction were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(l) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this Section 9(i)(iv) as if Counterparty
was not the Affected Party). “Repurchase Event” means that (i) any Convertible
Notes are repurchased (whether pursuant to Section 15.02 of the Indenture or
otherwise) by Counterparty or any of its subsidiaries, (ii) any Convertible
Notes are delivered to Counterparty in exchange for delivery of any property or
assets of Counterparty or any of its subsidiaries (howsoever described),
(iii) any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (other than upon acceleration of the
Convertible Notes described in Section 9(i)(ii)), or (iv) any Convertible Notes
are exchanged by or for the benefit of the Holders (as defined in the Indenture)
thereof for any other securities of Counterparty or any of its Affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that any conversion of Convertible Notes
pursuant to the terms of the Indenture shall not constitute a Repurchase Event.

 

  (j) Amendments to Equity Definitions. Section 12.9(b)(i) of the Equity
Definitions is hereby amended by adding the language “, provided that
Counterparty (as such term is defined in the Confirmation) may not elect to
terminate the Transaction unless concurrently with electing to terminate the
Transaction, it represents and warrants to Dealer (as such term is defined in
the Confirmation) that it is not aware of any material non-public information
with respect to Issuer “or the Shares” at the end of the final sentence thereof.

 

  (k) No Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under the Transaction against any obligation
such other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 

  (l) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event that is
within Counterparty’s control, or (iii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of
Section 12.7 or Section 12.9 of the Equity Definitions, or the provisions of
Section 6(d)(ii) of the Agreement, as the case may be, shall apply.

 

24



--------------------------------------------------------------------------------

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value to Dealer of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property. Share Termination Delivery
Unit:    One Share or, if the Shares have changed into cash or any other
property or the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent. If such Naturalization, Insolvency or
Merger Event involves a choice of Exchange Property to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash. Failure to Deliver:    Applicable Other applicable provisions:
   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination

 

25



--------------------------------------------------------------------------------

   Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (m) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (n) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer, based on the advice of counsel, the Shares
(“Hedge Shares”) acquired by Dealer for the purpose of hedging its obligations
pursuant to the Transaction cannot be sold in the public market by Dealer
without registration under the Securities Act, Counterparty shall, at its
election, either (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering of a substantially
similar size; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of a
substantially similar size, in form and substance reasonably satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of the Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the Relevant Price on such Exchange Business
Days, and in the amounts, reasonably requested by Dealer.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its commercially
reasonable judgment and, in respect of clause (ii) below, based on the advice of
counsel, that such action is reasonably necessary or advisable (i) to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions (but only if there is a material decrease in liquidity
relative to Dealer’s expectations on the Trade Date) or (ii) to enable Dealer to
effect transactions in Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal or
regulatory requirements, requirements of self-regulatory organizations with
jurisdiction over Dealer or its affiliates, or related policies and procedures
adopted in good faith by Dealer (so long as such policies and procedures would
generally be applicable to counterparties similar to Counterparty and
transactions similar to the Transaction); provided that no such Valid Day or
other date of valuation, payment or delivery may be postponed or added more than
50 Valid Days after the original Valid Day or other date of valuation, payment
or delivery, as the case may be.

 

26



--------------------------------------------------------------------------------

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (r) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

  (s) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of (x) the
weighted average of the types and amounts of consideration that holders of
Shares have affirmatively elected to receive upon consummation of such Merger
Event or (y) if no holders of Shares affirmatively make such election, the types
and amounts of consideration actually received by holders of Shares (the date of
such notification, the “Consideration Notification Date”); provided that in no
event shall the Consideration Notification Date be later than the date on which
such Merger Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event or Merger Event, Counterparty shall give
Dealer written notice of the details of such adjustment.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from a Change in Law, a Hedging
Disruption, an Excess Ownership Position or an Illegality (as defined in the
Agreement)).

 

  (u) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

27



--------------------------------------------------------------------------------

  (v) Early Unwind. In the event the sale of the “Firm Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from, and agrees not to make any claim against the other party with
respect to, any obligations or liabilities of the other party arising out of and
to be performed in connection with the Transaction either prior to or after the
Early Unwind Date. Each of Dealer and Counterparty represents and acknowledges
to the other that, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

  (w) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (x) Other Adjustments Pursuant to the Equity Definitions. Notwithstanding
anything to the contrary in this Confirmation, solely for the purpose of
adjusting the Cap Price, the terms “Potential Adjustment Event,” “Merger Event”
and “Tender Offer” shall each have the meanings assigned to such term in the
Equity Definitions (as amended by “Tender Offers” in Section 3 above, Section
9(y) and Section 9(z)), and upon the occurrence of a Merger Date, the occurrence
of a Tender Offer Date, or the declaration by Counterparty of the terms of any
Potential Adjustment Event, respectively, as such terms are defined in the
Equity Definitions (as amended by “Tender Offers” in Section 3 above, Section
9(y) and Section 9(z)), the Calculation Agent shall adjust the Cap Price to
preserve the fair value of the Options to Dealer; provided that in no event
shall the Cap Price be less than the Strike Price; and provided further that any
adjustment to the Cap Price made pursuant to this Section 9(x) shall be made
without duplication of any other adjustment or determination hereunder
(including, for the avoidance of doubt, adjustments or determinations made in
accordance with “Method of Adjustment,” “Consequences of Merger Events / Tender
Offers” and “Announcement Event” in Section 3 above).

 

  (y) Amendments to the Equity Definitions:

 

  (i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Options” at the end of the sentence.

 

  (ii) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “a material” in the
fifth line thereof, (x) adding the phrase “or Options” after the words “the
relevant Shares” in the same sentence, (y) replacing the words “diluting or
concentrative” in the sixth to last line thereof with the word “material” and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, other than in the case of a Share split,
reverse Share split or equivalent transaction, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

  (iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
(x) inserting the word “corporate” immediately prior to the word “event” and
(y) deleting the words “a diluting or concentrative” and replacing them with the
words “a material”; and adding the phrase “or Options” at the end of the
sentence.

 

28



--------------------------------------------------------------------------------

  (z) Restrictions on Adjustments. Notwithstanding anything to the contrary in
the Equity Definitions or this Confirmation, none of the following events will
constitute a Potential Adjustment Event, Merger Event or Tender Offer (as such
terms are defined in the Equity Definitions, as amended by this Confirmation),
and no adjustment will be made to the Transaction in connection with any such
event pursuant to the Equity Definitions (as amended by this Confirmation) or
otherwise:

 

  (i) the issuance of any Shares pursuant to any present or future plan
providing for the reinvestment of dividends or interest payable on securities of
Counterparty and the investment of additional optional amounts in Shares under
any plan;

 

  (ii) the issuance of any Shares or options or rights to purchase Shares
pursuant to any present or future employee, director or consultant benefit plan
or program of or assumed by Counterparty or any of its subsidiaries;

 

  (iii) the repurchase by Counterparty of Shares pursuant to an open-market
Share repurchase program or other buy-back transaction that is not a tender
offer or exchange offer;

 

  (iv) the issuance of any Shares pursuant to any right, option, warrant or
exercisable, exchangeable or convertible security not described in clauses
(i) through (iii) above and outstanding as of the Trade Date; or

 

  (v) solely for a change in the par value of the Shares.

 

  (aa) Delivery of Tax Certificates. On or prior to the Trade Date and at any
other time reasonably requested by Dealer, Counterparty shall have delivered to
Dealer a properly completed Internal Revenue Service Form W-9. On or prior to
the Trade Date and at any other time reasonably requested by Counterparty,
Dealer shall have delivered to Counterparty a properly completed, as applicable
(i) Internal Revenue Service Form W-9 or Internal Revenue Service Form W-8ECI or
(ii) (A) Internal Revenue Service Form W-8IMY along with a withholding statement
and (B) attached Internal Revenue Service Form W-9 or Internal Revenue Service
Form W-8ECI.

 

  (bb) FATCA. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
and “Tax”, as used in any representation being made for the purpose of
Section 3(e) of the Agreement, shall not include any U.S. federal withholding
tax imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

29



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

CITIBANK, N.A. By:  

/s/ James Heathcote

Name:   James Heathcote Title:   Authorized Signatory

 

Accepted and confirmed

as of the Trade Date:

MERCADOLIBRE, INC. By:  

/s/ Pedro Arnt

Authorized Signatory Name:   Pedro Arnt

Signature Page to Base Capped Call Confirmation – Citibank